NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is only binding on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3278-14T1


JARROD KAUFMAN, RACHEL KAUFMAN,
WILLIAM QUICK and NANCY QUICK,
on behalf of themselves and all
others similarly situated,

        Plaintiffs-Appellants,

v.

LUMBER LIQUIDATORS, INC. and
ROBERT M. LYNCH,

     Defendants-Respondents.
_________________________________

              Argued September 21, 2016 – Decided August 22, 2017

              Before Judges Fuentes, Simonelli and Carroll.

              On appeal from the Superior Court of New
              Jersey, Law Division, Middlesex County, Docket
              No. L-5358-14.

              Andrew R. Wolf argued the cause for appellants
              (The Wolf Law Firm, LLC, attorneys; Mr. Wolf,
              Matthew S. Oorbeek, Henry P. Wolfe, Andrew W.
              Li and Daniel I. Rubin, on the briefs).

              Brian E. O'Donnell argued the cause for
              respondents (Riker Danzig Scherer Hyland &
              Perretti, LLP, attorneys; Mr. O'Donnell,
              Michael P. O'Mullan, Jeffrey M. Beyer and
              Casey A. Boyle, of counsel and on the brief).
                Gavin J. Rooney argued the cause for amicus
                curiae The New Jersey Civil Justice Institute
                and Chamber of Commerce of the United States
                of   America   (Lowenstein    Sandler,   LLP,
                attorneys;   Mr.   Rooney    and   Naomi   D.
                Barrowclough, on the brief).

PER CURIAM

      Plaintiffs Jarrod and Rachel Kaufman and William and Nancy

Quick are two sets of consumers who filed a putative class action

suit against defendant Lumber Liquidators, Inc. and its Chief

Executive Officer, Robert M. Lynch. In their complaint, plaintiffs

alleged they purchased "wood flooring and associated merchandise"

from Lumber Liquidators "several times from August 29, 2012 through

October 20, 2012."         The sales invoices defendants provided did not

contain language promising plaintiffs that "the merchandise" they

ordered would be delivered by a specific date.               (Emphasis added).

      Plaintiffs claimed Lumber Liquidators' failure to include the

precise "delivery date" language on its sales invoices violated

the Truth-in-Consumer Contract, Warranty and Notice Act (TCCWNA),

N.J.S.A. 56:12-14 to -18; the Consumer Fraud Act (CFA), N.J.S.A.

56:8-1     to    -20;    and   the   Delivery   of   Household    Furniture   and

Furnishings Regulations, N.J.A.C. 13:45A-5.1 to -5.4.                Plaintiffs

do   not   allege       defects   or   deficiencies    in   the   products    they

received.        In fact, they suffered no actual damages.            They seek

only statutory civil penalties in the amount of $100 for each


                                       2                                A-3278-14T1
alleged violation of the TCCWNA and reasonable attorney's fees

pursuant to N.J.S.A. 56:12-17.

       The   Law   Division     granted      defendants'     motion    to   dismiss

plaintiffs' complaint as a matter of law for failure to state a

claim upon which relief can be granted.                   See R. 4:6-2(e).       The

dispositive issue is whether the hardwood flooring plaintiffs

purchased     from       Lumber      Liquidators      constitutes       "household

furniture"     under     N.J.A.C.         13:45A-5.1(d),    which     provides     as

follows:      "For     purposes      of    this   rule,   'household    furniture'

includes, but is not limited to, furniture, major electrical

appliances, and such items as carpets and draperies."

       Applying    the    well-settled        standards    established      by   the

Supreme Court in Printing-Mart Morristown v. Sharp Electronics

Corp., 116 N.J. 739, 746 (1989), Judge Andrea G. Carter concluded

"a   plain   reading"      of   N.J.A.C.      13:45A-5.1(d)     shows    the     term

"household furniture" does not include hardwood flooring.                      Judge

Carter found no reason to include non-moveable improvements to

real    property,      such     as    hardwood     flooring    or     wall-to-wall

carpeting, in the regulatory definition of "household furniture."

       Plaintiffs argue Judge Carter erred in adopting such a narrow

reading of the regulation.                Defendants urge us to uphold Judge

Carter's analysis and ultimate conclusion.                 The New Jersey Civil

Justice Institute and the United States Chamber of Commerce filed

                                     3                                      A-3278-14T1
a joint brief as amici curiae, urging us to use this case as an

opportunity to adopt "a rigorous standard" for defining what

constitutes a "clearly established legal right of a consumer"

under the TCCWNA.    See N.J.S.A. 56:12-15.

     We agree with Judge Carter's analysis and affirm.   The long-

established canon of ejusdem generis provides that "'where general

words follow specific words in a statutory enumeration, the general

words are construed to embrace only objects similar in nature to

those objects enumerated by the preceding specific words.'" Wilson

ex rel. Manzano v. City of Jersey City, 209 N.J. 558, 584 (2012)

(quoting Massachi v. City of Newark Police Dep't, 415 N.J. Super.

518, 543–44 (App. Div. 2010)).   The objects provided to illustrate

the limits of the regulation's reach clearly exclude items such

as hardwood floors, which, as Judge Carter noted, constitute

permanent improvements to property.      When "the plain language

yields the meaning of the statute [or regulation], then our task

is complete."   State v. Williams, 218 N.J. 576, 586 (2014) (citing

DiProspero v. Penn, 183 N.J. 477, 492 (2005)).

     We thus affirm substantially for the reasons expressed by

Judge Carter in her oral opinion delivered from the bench on

February 20, 2015.     In this light, we decline Amici Curiae's

invitation to go beyond the four corners of plaintiffs' pleading



                             4                              A-3278-14T1
to   resolve   the   straightforward   dispositive   legal   question

presented here.

     Affirmed.




                             5                                A-3278-14T1